Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claims 1 and 8 each recite a method of organizing human activity because the claims recite a method that includes acquiring reservation information of a user for an accommodation facility, generating a code indicating the reservation information, and controlling a display to display the generated code.  This is a method of managing interactions between people (e.g., the user and a manager of the accommodation facility).  The mere nominal recitation of a display, a processor, hardware, a server, and a computer-readable recording medium does not take the claims out of the mental process grouping. Thus, the claims recite an abstract idea.
	This judicial exception is not integrated into a practical application. The claims as a whole merely describe how to generally “apply” the concepts of acquiring, generating, and controlling in a computer environment.  The claimed display, processor, hardware, server, and computer-readable recording medium are recited at a high level of generality and are merely invoked as tools to perform the claimed method. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.  Accordingly, alone and in combination, these elements do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea. 
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A, the claims as a whole merely describe how to generally “apply” the concept of concepts of acquiring, generating, and controlling in a computer environment.  Thus, even when viewed as a whole, nothing in the claims add significantly more (i.e., an inventive concept) to the abstract idea. The claims are ineligible.
	Claims 2-7 and 9-14 are directed to substantially the same abstract idea as claims 1 and 8 and are rejected for substantially the same reasons.  Claims 2, 3, 9, and 10 further narrow the abstract idea of claims 1 and 8 by e.g., further defining the generated code.  Claims 4 and 11 further narrow the abstract idea of claims 1 and 8 by e.g., further defining generating the code in a case of determining that payment to the accommodation facility has been completed.  Claims 5 and 12 further narrow the abstract idea of claims 1 and 8 by e.g., further defining displaying a way of payment to the accommodation facility.  Claims 6 and 13 further narrow the abstract idea of claims 1 and 8 by e.g., further defining displaying reservation information and schedule information.  Claims 7 and 14 further narrow the abstract idea of claims 1 and 8 by e.g., further defining generating the code in a case of detecting that the user arrives at the accommodation facility.  These limitations are all directed to a method of managing interactions between people (e.g., the user and a manager of the accommodation facility).  Thus, claims 2-7 and 9-14 are directed to substantially the same abstract idea as claims 1 and 8 and do not add any additional elements to evaluate at Steps 2A prong two or 2B. Therefore, claims 2-7 and 9-14 describe neither a practical application of nor significantly more than the abstract idea.
	Claim 15 recites a method of organizing human activity because the claim recites a method that includes managing reservation information at an accommodation facility, outputting reservation information of a user, acquiring reservation information of the user for an accommodation facility, generating a code indicating the reservation information, and controlling a display to display the generated code.  This is a method of managing interactions between people (e.g., the user and a manager of the accommodation facility).  The mere nominal recitation of a display, a first processor, a second processor, hardware, a server, and a mobile terminal  does not take the claims out of the mental process grouping. Thus, the claims recite an abstract idea.
	This judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally “apply” the concepts of managing, outputting, acquiring, generating, and controlling in a computer environment.  The claimed display, first processor, second processor, hardware, server, and mobile terminal are recited at a high level of generality and are merely invoked as tools to perform the claimed method. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.  Accordingly, alone and in combination, these elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea. 
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A, the claim as a whole merely describes how to generally “apply” the concept of concepts of managing, outputting, acquiring, generating, and controlling in a computer environment.  Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible.
	Claims 16-20 are directed to substantially the same abstract idea as claim 15 and are rejected for substantially the same reasons.  Claims 16 and 17 further narrow the abstract idea of claim 15 by e.g., further defining the generated code.  Claim 18 further narrows the abstract idea of claim 15 by e.g., further defining generating the code in a case of determining that payment to the accommodation facility has been completed.  Claim 19 further narrows the abstract idea of claim 15 by e.g., further defining displaying a way of payment to the accommodation facility.  Claim 20 further narrows the abstract idea of claim 15 by e.g., further defining displaying reservation information and schedule information.  These limitations are all directed to a method of managing interactions between people (e.g., the user and a manager of the accommodation facility).  Thus, claims 16-20 are directed to substantially the same abstract idea as claim 15 and do not add any additional elements to evaluate at Steps 2A prong two or 2B. Therefore, claims 16-20 describe neither a practical application of nor significantly more than the abstract idea.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1, 3, 6, 8, 10, 13, 15, 17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sweny (U.S. Patent Application Publication No. 20190333119).
	Regarding Claim 1, Sweny teaches a mobile terminal comprising:  a display; and a processor comprising hardware, the processor being configured to acquire reservation information of a user from a server configured to manage the reservation information at an accommodation facility (see [0115] “FIG. 9 provides an exemplary logical architecture for a system according an exemplary system 900 according to an exemplary embodiment of the invention. The system includes a mobile application user 902, a mobile device or application 904, which is typically a portable device such as a mobile phone. The system further includes an application server 906, a reservation host server 908, and a hotel application server 910 … the user enters a request into their mobile application. At step 2, the mobile application receives the user request and sends a request to the application server … the hotel application server receives the request, determines the availability of the requested information and sends a response to the reservation host server 908 … the application server receives a response from the reservation host server and sends a response to the mobile application 904. Finally, at step 8, the mobile application receives the response and displays the response to the user 902”),
	generate a code indicating the reservation information (see [0137] “The user selects a room at 3112. At 3114, they can check in and the app can provide, for example, a QR code or some other confirmation information that can confirm this user for the hotel when the user arrives at the hotel”), and
	control the display to display the generated code (see Claim 6 “the reservation confirmation is displayed on the user interface as a QR code”).
	Regarding Claim 3, Sweny teaches the limitations of claim 1 as discussed above.  Sweny also teaches wherein the code is represented by a bar code or a two-dimensional code (see [0137] “The user selects a room at 3112. At 3114, they can check in and the app can provide, for example, a QR code or some other confirmation information that can confirm this user for the hotel when the user arrives at the hotel”).
	Regarding Claim 6, Sweny teaches the limitations of claim 1 as discussed above.  Sweny also teaches wherein the processor is configured to control the display to display the reservation information and schedule information registered by the user in advance, in combination with each other (see [0119] “the reservation information is displayed on the GUI 1102 … the updated reservation information is returned from the application database 1104 to the GUI 1102, and the updated confirmation information is displayed on the GUI 1102,” [0128] “FIG. 22 illustrates a trip screen 2200 in accordance with an exemplary embodiment of the invention. The trip screen preferably includes an area to display any trips scheduled for the current date at 2202, and provides the user with an ability to begin providing feedback by selecting the control at 2204. Upcoming trips are listed at 2206, and past trips may optionally be listed”).
	Regarding Claim 8, Sweny teaches a non-transitory computer-readable recording medium on which an executable program is recorded, the program causing a processor of a computer to execute: acquiring reservation information of a user from a server configured to manage reservation information at an accommodation facility (see [0115] “FIG. 9 provides an exemplary logical architecture for a system according an exemplary system 900 according to an exemplary embodiment of the invention. The system includes a mobile application user 902, a mobile device or application 904, which is typically a portable device such as a mobile phone. The system further includes an application server 906, a reservation host server 908, and a hotel application server 910 … the user enters a request into their mobile application. At step 2, the mobile application receives the user request and sends a request to the application server … the hotel application server receives the request, determines the availability of the requested information and sends a response to the reservation host server 908 … the application server receives a response from the reservation host server and sends a response to the mobile application 904. Finally, at step 8, the mobile application receives the response and displays the response to the user 902,” Claim 21 “A non-transitory computer-readable medium for evaluating individual hotel rooms, comprising instructions store thereon, that when executed on a processor, perform the steps of…”),
	generating a code indicating the reservation information (see [0137] “The user selects a room at 3112. At 3114, they can check in and the app can provide, for example, a QR code or some other confirmation information that can confirm this user for the hotel when the user arrives at the hotel”), and
	controlling a display of a mobile terminal to display the generated code (see Claim 6 “the reservation confirmation is displayed on the user interface as a QR code”).
	Regarding Claim 10, Sweny teaches the limitations of claim 8 as discussed above.  Sweny also teaches wherein the code is a bar code or a two-dimensional code (see [0137] “The user selects a room at 3112. At 3114, they can check in and the app can provide, for example, a QR code or some other confirmation information that can confirm this user for the hotel when the user arrives at the hotel”).
	Regarding Claim 13, Sweny teaches the limitations of claim 8 as discussed above.  Sweny also teaches wherein the program causes the processor to execute controlling the display to display the reservation information and schedule information registered by the user in advance, in combination with each other (see [0119] “the reservation information is displayed on the GUI 1102 … the updated reservation information is returned from the application database 1104 to the GUI 1102, and the updated confirmation information is displayed on the GUI 1102,” [0128] “FIG. 22 illustrates a trip screen 2200 in accordance with an exemplary embodiment of the invention. The trip screen preferably includes an area to display any trips scheduled for the current date at 2202, and provides the user with an ability to begin providing feedback by selecting the control at 2204. Upcoming trips are listed at 2206, and past trips may optionally be listed”).
	Regarding Claim 15, Sweny teaches a wallet system comprising:  a server comprising a first processor comprising hardware, the first processor being configured to manage reservation information at an accommodation facility, and output reservation information of a user to a mobile terminal (see [0115] FIG. 9 provides an exemplary logical architecture for a system according an exemplary system 900 according to an exemplary embodiment of the invention. The system includes a mobile application user 902, a mobile device or application 904, which is typically a portable device such as a mobile phone. The system further includes an application server 906, a reservation host server 908, and a hotel application server 910.  Claim 4 “wherein the hotel server receives the room reservation request, and processes the room reservation request generate a reservation for the room, and transmits a reservation confirmation to the mobile communication device”); and
	a mobile terminal comprising a display, and a second processor comprising hardware, the second processor being configured to acquire the reservation information of the user from the server (see [0115] “FIG. 9 provides an exemplary logical architecture for a system according an exemplary system 900 according to an exemplary embodiment of the invention. The system includes a mobile application user 902, a mobile device or application 904, which is typically a portable device such as a mobile phone. The system further includes an application server 906, a reservation host server 908, and a hotel application server 910 … the user enters a request into their mobile application. At step 2, the mobile application receives the user request and sends a request to the application server … the hotel application server receives the request, determines the availability of the requested information and sends a response to the reservation host server 908 … the application server receives a response from the reservation host server and sends a response to the mobile application 904. Finally, at step 8, the mobile application receives the response and displays the response to the user 902”),
	generate a code indicating the reservation information (see [0137] “The user selects a room at 3112. At 3114, they can check in and the app can provide, for example, a QR code or some other confirmation information that can confirm this user for the hotel when the user arrives at the hotel”), and
	control the display to display the generated code (see Claim 6 “the reservation confirmation is displayed on the user interface as a QR code”).
	Regarding Claim 17, Sweny teaches the limitations of claim 15 as discussed above.  Sweny also teaches wherein the code is represented by a bar code or a two-dimensional code (see [0137] “The user selects a room at 3112. At 3114, they can check in and the app can provide, for example, a QR code or some other confirmation information that can confirm this user for the hotel when the user arrives at the hotel”).
	Regarding Claim 20, Sweny teaches the limitations of claim 15 as discussed above.  Sweny also teaches wherein the28Docket No. PTYA-19721-US,CN Status: FINALsecond processor is configured to control the display to display the reservation information and schedule information registered by the user in advance, in combination with each other (see [0119] “the reservation information is displayed on the GUI 1102 … the updated reservation information is returned from the application database 1104 to the GUI 1102, and the updated confirmation information is displayed on the GUI 1102,” [0128] “FIG. 22 illustrates a trip screen 2200 in accordance with an exemplary embodiment of the invention. The trip screen preferably includes an area to display any trips scheduled for the current date at 2202, and provides the user with an ability to begin providing feedback by selecting the control at 2204. Upcoming trips are listed at 2206, and past trips may optionally be listed”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sweny in view of Robertson (U.S. Patent Application Publication No. 20160300413) and Cordesses (U.S. Patent Application Publication No. 20180329926).
	Regarding Claim 2, Sweny teaches the limitations of claim 1 as discussed above.  Sweny does not explicitly teach, however Robertson teaches wherein the code includes at least a name of a user who books the accommodation facility, a period of a stay, and a hotel ID (see [0061] “the unique reservation ID may provide to the access node 50 in stage 502 any of the following: unique key ID, hotel ID, room number, location information, user name, password, reservation number, check-in/check-out dates, or some combination thereof. Alternatively, this information may be derived from any information, such as a unique ID and/or encryption key, stored within wireless device 24 for purposes of uniquely identifying itself to access node 50”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the code including at least a name of a user who books the accommodation facility, a name of the accommodation facility, and a period of a stay as taught in Robertson with the hotel reservation system of Sweny with the motivation to enable a user to access his or her hotel room (Robertson [0026], [0027], [0061]).
	The combination of Sweny and Robertson does not explicitly teach, however Cordesses teaches that the hotel ID can include a name of the accommodation facility (see [0029] “The image collector module 36 retrieves the Hotel Property Id ABC676A&DD from the Hotel Property record in the hotel semantic feeder database 34 (S50) (which also contains data identifying the hotel such as its name and address) and generates a unique Image Id for the hotel image (S60), for example based on image hashing, as well as a timestamp, and associates these to the Hotel Property Id”).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in the hotel reservation system of Sweny the hotel ID including a name of the accommodation facility as taught by Cordesses since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a 
hotel reservation system including a hotel ID having the name of the accommodation facility.
	Regarding Claim 9, Sweny teaches the limitations of claim 8 as discussed above.  Sweny does not explicitly teach, however Robertson teaches wherein the code includes at least a name of a user who books the accommodation facility, a period of a stay, and a hotel ID (see [0061] “the unique reservation ID may provide to the access node 50 in stage 502 any of the following: unique key ID, hotel ID, room number, location information, user name, password, reservation number, check-in/check-out dates, or some combination thereof. Alternatively, this information may be derived from any information, such as a unique ID and/or encryption key, stored within wireless device 24 for purposes of uniquely identifying itself to access node 50”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the code including at least a name of a user who books the accommodation facility, a name of the accommodation facility, and a period of a stay as taught in Robertson with the hotel reservation system of Sweny with the motivation to enable a user to access his or her hotel room (Robertson [0026], [0027], [0061]).
	The combination of Sweny and Robertson does not explicitly teach, however Cordesses teaches that the hotel ID can include a name of the accommodation facility (see [0029] “The image collector module 36 retrieves the Hotel Property Id ABC676A&DD from the Hotel Property record in the hotel semantic feeder database 34 (S50) (which also contains data identifying the hotel such as its name and address) and generates a unique Image Id for the hotel image (S60), for example based on image hashing, as well as a timestamp, and associates these to the Hotel Property Id”).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in the hotel reservation system of Sweny the hotel ID including a name of the accommodation facility as taught by Cordesses since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a 
hotel reservation system including a hotel ID having the name of the accommodation facility.
	Regarding Claim 16, Sweny teaches the limitations of claim 15 as discussed above.  Sweny does not explicitly teach, however Robertson teaches wherein the code includes at least a name of a user who books the accommodation facility, a period of a stay and a hotel ID (see [0061] “the unique reservation ID may provide to the access node 50 in stage 502 any of the following: unique key ID, hotel ID, room number, location information, user name, password, reservation number, check-in/check-out dates, or some combination thereof. Alternatively, this information may be derived from any information, such as a unique ID and/or encryption key, stored within wireless device 24 for purposes of uniquely identifying itself to access node 50”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the code including at least a name of a user who books the accommodation facility, a name of the accommodation facility, and a period of a stay as taught in Robertson with the hotel reservation system of Sweny with the motivation to enable a user to access his or her hotel room (Robertson [0026], [0027], [0061]).
	The combination of Sweny and Robertson does not explicitly teach, however Cordesses teaches that the hotel ID can include a name of the accommodation facility (see [0029] “The image collector module 36 retrieves the Hotel Property Id ABC676A&DD from the Hotel Property record in the hotel semantic feeder database 34 (S50) (which also contains data identifying the hotel such as its name and address) and generates a unique Image Id for the hotel image (S60), for example based on image hashing, as well as a timestamp, and associates these to the Hotel Property Id”).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in the hotel reservation system of Sweny the hotel ID including a name of the accommodation facility as taught by Cordesses since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a 
hotel reservation system including a hotel ID having the name of the accommodation facility.
Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sweny in view of Kim (U.S. Patent No. 6330490) and Florimond (U.S. Patent Application Publication No. 20140172472).
	Regarding Claim 4, Sweny teaches the limitations of claim 1 as discussed above.  Sweny does not explicitly teach, however Kim teaches wherein the processor is configured to:  determine whether a payment to the accommodation facility has been completed by the user based on the reservation information acquired from the server (see Col. 4, lines 14-18 “displaying the data files included in a reservation information having a reservation number identical to the stored reservation 
information on a screen and checking whether a charge payment is made when a reservation is made”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of determining whether a payment has been completed by the user based on the reservation information as taught in Kim with the reservation system of Sweny with the motivation to enable the system to manage inventory (Kim Col. 4, lines 5-37).
	Sweny does not explicitly teach, however Florimond teaches generate the code in a case of determining that the payment to the accommodation facility has been completed (see [0051] “Referring now to FIG. 8D, after receiving the payment reservation confirmation from the payment processor 108, the reservation system 102 resumes ticket issuance for the reserved travel booking (block 390). The reservation system 102 communicates ticket data indicating an issued ticket for the reserved travel booking to the customer device 106 (block 392), and the ticket data may be output via the user interface 184 for the travel customer at the customer device 106 (block 394)”).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in the reservation system of Sweny the process of generating a code in a case of determining that the payment has been completed as taught by Florimond since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a reservation system where a code is generated in a case of determining that the payment has been completed.
	Regarding Claim 11, Sweny teaches the limitations of claim 8 as discussed above.  Sweny does not explicitly teach, however Kim teaches wherein the program causes the processor to execute: determining whether a payment to the accommodation facility has been completed by the user based on the25Docket No. PTYA-19721-US,CN Status: FINAL reservation information acquired from the server (see Col. 4, lines 14-18 “displaying the data files included in a reservation information having a reservation number identical to the stored 
reservation information on a screen and checking whether a charge payment is made when a reservation is made”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of determining whether a payment has been completed by the user based on the reservation information as taught in Kim with the reservation system of Sweny with the motivation to enable the system to manage inventory (Kim Col. 4, lines 5-37).
	Sweny does not explicitly teach, however Florimond teaches generating the code in a case of determining that the payment to the accommodation facility has been completed (see [0051] “Referring now to FIG. 8D, after receiving the payment reservation confirmation from the payment processor 108, the reservation system 102 resumes ticket issuance for the reserved travel booking (block 390). The reservation system 102 communicates ticket data indicating an issued ticket for the reserved travel booking to the customer device 106 (block 392), and the ticket data may be output via the user interface 184 for the travel customer at the customer device 106 (block 394)”).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in the reservation system of Sweny the process of generating a code in a case of determining that the payment has been completed as taught by Florimond since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a reservation system where a code is generated in a case of determining that the payment has been completed.
	Regarding Claim 18, Sweny teaches the limitations of claim 15 as discussed above.  Sweny does not explicitly teach, however Kim teaches wherein the second processor is configured to: determine whether a payment to the accommodation facility has been completed by the user based on the reservation information acquired from the server (see Col. 4, lines 14-18 “displaying the data files included in a reservation information having a reservation number identical to the stored 
reservation information on a screen and checking whether a charge payment is made when a reservation is made”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of determining whether a payment has been completed by the user based on the reservation information as taught in Kim with the reservation system of Sweny with the motivation to enable the system to manage inventory (Kim Col. 4, lines 5-37).
	Sweny does not explicitly teach, however Florimond teaches generate the code in a case of determining that the payment to the accommodation facility has been completed (see [0051] “Referring now to FIG. 8D, after receiving the payment reservation confirmation from the payment processor 108, the reservation system 102 resumes ticket issuance for the reserved travel booking (block 390). The reservation system 102 communicates ticket data indicating an issued ticket for the reserved travel booking to the customer device 106 (block 392), and the ticket data may be output via the user interface 184 for the travel customer at the customer device 106 (block 394)”).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in the reservation system of Sweny the process of generating a code in a case of determining that the payment has been completed as taught by Florimond since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a reservation system where a code is generated in a case of determining that the payment has been completed.
Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sweny in view of Kim and Jawharkar (U.S. Patent No. 9262754).
	Regarding Claim 5, Sweny teaches the limitations of claim 8 as discussed above.  Sweny does not explicitly teach, however Kim teaches wherein the processor is configured to:  determine whether a payment to the accommodation facility has been completed by the user based on the reservation information acquired from the server (see Col. 4, lines 14-18 “displaying the data files included in a reservation information having a reservation number identical to the stored reservation 
information on a screen and checking whether a charge payment is made when a reservation is made”) (please see claim 4 rejection for combination rationale).
	Sweny does not explicitly teach, however Jawharkar teaches control the display to display an available way of payment to the accommodation facility among a plurality of previously-set ways of payment in a case of determining that the payment to the accommodation facility has not been completed (see Col. 2, lines 17-18 “FIG. 6a shows an example screen display that may be shown to a user to enable the user to pay an owed amount,” Col. 8, line 66 – Col. 9, line 1 “allow an individual to reserve tables a restaurants or meeting locations at hotels or create groups that can make reservations,” Col. 11, lines 56-63 “FIG. 6a shows an example screen that may be shown to the payer to enable the payer to pay the owed amount … Also shown is the payment amount that the payer is responsible for paying. The example form shown in FIG. 6a allows the payer to enter credit card related information,” FIG. 6a “You can make this payment by check, cash, debit card, or credit card. To pay by check or cash, please contact the recipient directly”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of controlling the display to display an available way of payment to the accommodation facility among a plurality of previously-set ways of payment in a case of determining that the payment to the accommodation facility has not been completed as taught in Jawharkar with the hotel reservation system of Sweny with the motivation to “enable the user to pay an owed amount” (Jawharkar Col. 2, lines 17-18).
	Regarding Claim 12, Sweny teaches the limitations of claim 8 as discussed above.  Sweny does not explicitly teach, however Kim teaches wherein the program causes the processor to execute: determining whether a payment to the accommodation facility has been completed by the user based on the reservation information acquired from the server (see Col. 4, lines 14-18 “displaying the data files included in a reservation information having a reservation number identical to the stored 
reservation information on a screen and checking whether a charge payment is made when a reservation is made”) (please see claim 4 rejection for combination rationale).
	Sweny does not explicitly teach, however Jawharkar teaches controlling the display to display an available way of payment to the accommodation facility among a plurality of previously-set ways of payment in a case of determining that the payment to the accommodation facility has not been completed (see Col. 2, lines 17-18 “FIG. 6a shows an example screen display that may be shown to a user to enable the user to pay an owed amount,” Col. 8, line 66 – Col. 9, line 1 “allow an individual to reserve tables a restaurants or meeting locations at hotels or create groups that can make reservations,” Col. 11, lines 56-63 “FIG. 6a shows an example screen that may be shown to the payer to enable the 
payer to pay the owed amount … Also shown is the payment amount that the payer is responsible for paying. The example form shown in FIG. 6a allows the payer to enter credit card related information,” FIG. 6a “You can make this payment by check, cash, debit card, or credit card. To pay by check or cash, please contact the recipient directly”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of controlling the display to display an available way of payment to the accommodation facility among a plurality of previously-set ways of payment in a case of determining that the payment to the accommodation facility has not been completed as taught in Jawharkar with the hotel reservation system of Sweny with the motivation to “enable the user to pay an owed amount” (Jawharkar Col. 2, lines 17-18).
	Regarding Claim 19, Sweny teaches the limitations of claim 15 as discussed above.  Sweny does not explicitly teach, however Kim teaches wherein the second processor is configured to: determine whether a payment to the accommodation facility has been completed by the user based on the reservation information acquired from the server (see Col. 4, lines 14-18 “displaying the data files included in a reservation information having a reservation number identical to the stored 
reservation information on a screen and checking whether a charge payment is made when a reservation is made”) (please see claim 4 rejection for combination rationale).
	Sweny does not explicitly teach, however Jawharkar teaches control the display to display an available way of payment to the accommodation facility among a plurality of previously-set ways of payment in a case of determining that the payment to the accommodation facility has not been completed (see Col. 2, lines 17-18 “FIG. 6a shows an example screen display that may be shown to a user to enable the user to pay an owed amount,” Col. 8, line 66 – Col. 9, line 1 “allow an individual to reserve tables a restaurants or meeting locations at hotels or create groups that can make reservations,” Col. 11, lines 56-63 “FIG. 6a shows an example screen that may be shown to the payer to enable the 
payer to pay the owed amount … Also shown is the payment amount that the payer is responsible for paying. The example form shown in FIG. 6a allows the payer to enter credit card related information,” FIG. 6a “You can make this payment by check, cash, debit card, or credit card. To pay by check or cash, please contact the recipient directly”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of controlling the display to display an available way of payment to the accommodation facility among a plurality of previously-set ways of payment in a case of determining that the payment to the accommodation facility has not been completed as taught in Jawharkar with the hotel reservation system of Sweny with the motivation to “enable the user to pay an owed amount” (Jawharkar Col. 2, lines 17-18).
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sweny in view of Crane (U.S. Patent Application Publication No. 20190087639).
	Regarding Claim 7, Sweny teaches the limitations of claim 1 as discussed above.  Sweny does not explicitly teach, however Crane teaches wherein the processor is configured to generate the code in a case of detecting that the user arrives at the accommodation facility (see [0094] “capture device 110 
could be deployed in a hotel to facilitate rapid hotel registration and/or check in. When a guest 
arrives at the hotel, the guest uses client device 110 (typically a mobile device, such as a cell phone) to join network 130. Upon joining network 130, captive portal 340 appears and displays a registration form, release of liability, terms of service, and other information and/or disclosures associated with hotel registration. Via the registration form, the guest provides various data and/or eSignatures, including any data typically needed for hotel registration, such as credit card information. Upon submission, capture device 110 generates eSigned form 118 and stores this form to office device 140 
(typically owned and/or operated by the hotel). Capture device 110 also stores guest data to CDM 710 
on office device 140. In this example, CDM 710 could be a reservation management system. CDM 710 
could charge a credit card associated with the guest. Capture device 110 could obtain an identifier 
associated with a reservation generated for the guest and then provide this to the guest. The guest could then provide this identifier to the front desk in order to select a room and/or obtain a room key. This approach could greatly reduce the typically lengthy wait times associated with hotel registration at very popular hotels and/or casinos”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of generating a code in a case of detecting that the user arrives at the hotel as taught in Crane with the hotel reservation system of Sweny with the motivation to enable the system to “greatly reduce the typically lengthy wait times associated with hotel registration at very popular hotels” (Crane [0094]).
	Regarding Claim 14, Sweny teaches the limitations of claim 8 as discussed above.  Sweny does not explicitly teach, however Crane teaches wherein the program causes the processor to execute generating the code in a case of26Docket No. PTYA-19721-US,CN Status: FINALdetecting that the user arrives at the accommodation facility (see [0094] “capture device 110 could be deployed in a hotel to facilitate rapid hotel registration and/or check in. When a guest arrives at the hotel, the guest uses client device 110 (typically a mobile device, such as a cell phone) to join network 130. Upon joining network 130, captive portal 340 appears and displays a registration form, release of liability, terms of service, and other information and/or disclosures associated with hotel registration. Via the registration form, the guest provides various data and/or eSignatures, including any data typically needed for hotel registration, such as credit card information. Upon submission, capture device 110 generates eSigned form 118 and stores this form to office device 140 (typically owned and/or operated by the hotel). Capture device 110 also stores guest data to CDM 710 on office device 140. In this example, CDM 710 could be a reservation management system. CDM 710 could charge a credit card associated with the guest. Capture device 110 could obtain an identifier associated with a reservation generated for the guest and then provide this to the guest. The guest could then provide this identifier to the front desk in order to select a room and/or obtain a room key. This approach could greatly reduce the typically lengthy wait times associated with hotel registration at very popular hotels and/or casinos”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of generating a code in a case of detecting that the user arrives at the hotel as taught in Crane with the hotel reservation system of Sweny with the motivation to enable the system to “greatly reduce the typically lengthy wait times associated with hotel registration at very popular hotels” (Crane [0094]).
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUANE MOORE whose telephone number is (571)272-7544.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D.N.M./Examiner, Art Unit 3628                                                                                                                                                                                                        /OMAR ZEROUAL/Primary Examiner, Art Unit 3628